UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   5/6/2021
-----------------------------------------------------------------X

VIRGINIA THERESE HILL, et al.,

                                            Plaintiffs,              21-CV-2077 (GHW)(SN)

                          -against-                                   ORDER OF SERVICE

UNITED FEDERATION OF TEACHERS (UFT),
et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Pro se Plaintiffs Virginia Therese Hill and Diane Schreibman Duberstein commenced

this action on March 9, 2021. See ECF No. 1. On April 19, 2021, the Honorable Gregory H.

Woods referred this matter to my docket for general pretrial supervision. ECF No. 10.

        On May 4, 2021, Plaintiffs filed an amended complaint, adding two new plaintiffs. ECF

No. 11; see Fed. R. Civ. P. 15(a). The Clerk of Court is directed to issue amended summonses.

Plaintiffs are directed to serve the amended summonses and the amended complaint on the

defendants within 90 days of issuance of the summonses. Plaintiffs are also directed to file proof

of service once service on all Defendants has been completed. Plaintiffs are reminded that if

within those 90 days, Plaintiff has not either served the summonses and amended complaint, or

requested an extension of time to do so, the Court may dismiss the claims against Defendants

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.
       The Clerk of Court is respectfully directed to mail a copy of this order to each pro se

Plaintiff. The Clerk of Court is also respectfully directed to mail the information package to

Plaintiffs Sara S. DeVicenzi and Sandra T. Callahan.

SO ORDERED.




DATED:         May 6, 2021
               New York, New York




                                                 2
